DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock et al. (U.S. Patent Application Publication No. 2010/0036369) hereinafter referred to as Hancock.
Regarding claim 1, Hancock teaches an operating method of a deep body spread hyperthermia device, the operating method comprising: 
generating a control signal (¶[0114]) to control patches attached to the skin of a user (Fig. 3, patches 18 are attached to skin 24 of user); 
dividing the control signal into a first signal and a second signal having a phase different from a phase of the first signal (¶[0116] patches are individually configurable with PIN diode phase adjusters); 
transmitting the first signal and the second signal to patches attached to different positions, among the patches (Fig. 3, elements 18 patches are distributed along the skin in different positions, and ¶[0116] patches are individually configurable with PIN diode phase adjusters); and 
producing hyperthermia in a body of the user by radiating radio waves based on the first signal or the second signal received by each of the patches (¶[0029]).
Regarding claim 8, the claim is directed to an apparatus comprising substantially the same subject matter as claim 1 and are rejected under the same sections of Hancock.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock as applied to claims 1 and 8 above, and further in view of Jeon et al. (U.S. Patent Application Publication No. 2019/0111275,) hereinafter referred to as Jeon.
Regarding claim 2, Hancock teaches the operating method of claim 1.
Hancock teaches phase shifting that is addressable and configurable on a per patch basis (¶[0062], ¶[0146]).
Hancock does not teach specifically increasing the phase difference between two signals over time.
Attention is brought to the Jeon reference, which teaches shifting a phase of the first signal and a phase of the second signal to increase a phase difference between the first signal and the second signal over time, wherein the transmitting comprises transmitting the phase-shifted first signal and the phase-shifted second signal to patches attached to different positions, among the patches (¶¶[0117-0118]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the phase shifting control in the hyperthermia patches of Hancock to include a phase shifting pattern, as taught by Jeon, because Jeon teaches that a rotating phase shift provides a benefit of a distributed heat pattern that is uniform and maintained (Jeon ¶[0006], ¶[0008]).
Regarding claim 3, Hancock as modified teaches the operating method of claim 2.
Jeon further teaches wherein the shifting comprises increasing the phase difference between the first signal and the second signal 360 degrees at time intervals (¶¶[0117-0118]).
Regarding claim 4, Hancock as modified teaches the operating method of claim 2.
Jeon further teaches wherein the shifting comprises repeating increasing the phase difference between the first signal and the second signal from 0 degrees to 360 degrees at a first time interval, and decreasing the phase difference between the first signal and the second signal from 360 degrees to 0 degrees at a second time interval following the first time interval (¶¶[0117-0118] rotating through these 90 degree differences: 0, 90, 180, 270, 360 in a continuous pattern).
Regarding claim 5, Hancock as modified teaches the operating method of claim 1.
Hancock does not teach wherein the transmitting comprises changing signals to be transmitted to the patches from the first signal to the second signal or from the second signal to the first signal to change a position of hyperthermia to be produced in the body of the user.
Attention is brought to the Jeon reference, which teaches changing signals to be transmitted to the patches from the first signal to the second signal or from the second signal to the first signal to change a position of hyperthermia to be produced in the body of the user  (¶¶[0117-0118] rotating through these 90 degree differences: 0, 90, 180, 270, 360 in a continuous pattern, ¶[0120] the heated region moves).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the phase shifting control in the hyperthermia patches of Hancock to include a phase shifting pattern, as taught by Jeon, because Jeon teaches that a rotating phase shift provides a benefit of a distributed heat pattern that is uniform and maintained (Jeon ¶[0006], ¶[0008]).
Regarding claim 6, Hancock teaches the operating method of claim 1.
Hancock teaches patches in an array over the surface of a body part (Fig. 3, e.g.)
Hancock does not teach a circumferentially oriented set of four patches around a limb of a user (it is noted that this is not the structure explicitly required by the claims but appears to reflect the invention in Fig. 2 and is therefore used for the purposes of compact prosecution).
Attention is brought to the Jeon reference, which teaches patches comprise a first patch, a second patch, a third patch attached to an opposing direction of the first patch, and a fourth patch attached to an opposing direction of the second patch based on the body of the user (Fig. 1), and the transmitting comprises: transmitting the first signal and the second signal to the first patch and the third patch, respectively; and transmitting the first signal or the second signal to the second patch and the fourth patch depending on a phase  (¶¶[0117-0118] rotating through these 90 degree differences: 0, 90, 180, 270, 360 in a continuous pattern for treatment A, ¶¶[0121-0122] rotating through these 90 degree differences: 0, 90, 180, 270, 360 in a continuous pattern for treatment B).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the patch array of Hancock to take the form of a circumferentially arranged set of at least four patches, as taught by Jeon, because Jeon teaches that this arrangement of patches allows for treatment over a wide range area of a deep portion of body tissue, including joints, muscles, etc. (Jeon ¶[0008]). It would have further been obvious to one of ordinary skill in the art at the time of filing to modify the phase shifting control in the hyperthermia patches of Hancock to include a phase shifting pattern, as taught by Jeon, because Jeon teaches that a rotating phase shift provides a benefit of a distributed heat pattern that is uniform and maintained (Jeon ¶[0006], ¶[0008]).
Regarding claim 7, Hancock as modified teaches the operating method of claim 6.
Jeon further teaches wherein the transmitting comprises: transmitting the first signal to the second patch and the second signal to the fourth patch in a first phase; and transmitting the second signal to the second patch and the first signal to the fourth patch in a second phase (¶¶[0117-0118] rotating through these 90 degree differences: 0, 90, 180, 270, 360 in a continuous pattern for treatment A, ¶¶[0121-0122] rotating through these 90 degree differences: 0, 90, 180, 270, 360 in a continuous pattern for treatment B).
Regarding claims 9-14, the claims are directed to an apparatus comprising substantially the same subject matter as claims 2-7 and are rejected under the same sections of Hancock and Jeon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792